  AO 450 (Rev. 11/11) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT                                                    FILED IN THE
                                                        for the_                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON
                                           Eastern District of Washington
CHARLES WALTER LARKIN III, Personal Rep. of the                                                                 Mar 28, 2019
ESTATE OF STEPHANIE NICOLE LARKIN; and SIDNEY P.
OTTEM, as Guardian ad Litem for Z.G., minor child of       )                                       SEAN F. MCAVOY, CLERK

Stephanie Nicole Larkin; and                               )
EVA LARKIN                                                 )      Civil Action No. 1:19-CV-03005-SMJ
                Plaintiffs,                                )
v.                                                         )
COMMUNITY HEALTH SYSTEMS, INC., a Delaware
corporation, d/b/a Yakima HMA, LLC, d/b/a Yakima Regional
Medical and Cardiac Center,
                Defendant.         JUDGMENT IN A CIVIL ACTION
  The court has ordered that (check one):

  ’ the plaintiff (name)                                                                                        recover from the
  defendant (name)                                                                                                 the amount of
                                                                              dollars ($              ), which includes prejudgment
  interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

  ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

  ✔ other:
  ’
    Defendant's Motion to Dismiss for Lack of Jurisdiction [ECF No. 6] is GRANTED. Plaintiff's claims against Defendant are
    DISMISSED WITHOUT PREJUDICE.


  This action was (check one):
  ’ tried by a jury with Judge                                                                         presiding, and the jury has
  rendered a verdict.

  ’ tried by Judge                                                                          without a jury and the above decision
  was reached.

  ✔
  ’ decided by Judge                               Salvador Mendoza, Jr.                        on a motion to dismiss for lack of
       jurisdiction.



  Date: 3/28/2019                                                            CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Courtney Piazza
                                                                                            (By) Deputy Clerk

                                                                              Courtney Piazza
